DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giszter et al. (US 20090099441) in view of Wells (US 20110295331), both cited in IDS. 
Regarding claim 1, Giszter discloses a plurality of electrical conductors 10 (Figs. 1a-c, section 0006, Electrodes of the invention comprise a braid and have a plurality of electrical conductors), each electrical conductor of the plurality of electrical conductors comprising a plurality of delivery sites 14 (Figs. 1a-c, section 0030, shows sites on the conductive fibers which are exposed to the environment and useful for sensing electrical 

However Giszter does not disclose wherein the braid comprises fiber optic optrodes and one or more fiber optrodes of the fiber optic optrodes comprise multiple spatially separated light emitting sites to emit light that acts as a potential stimulator. Wells discloses nerve stimulators comprises the braid comprises fiber optic optrodes 120a and one or more fiber optrodes of the fiber optic optrodes comprise multiple spatially separated light emitting sites to emit light that acts as a potential stimulator (Figs. 25A-D, sections 0055, 0193, 0213 an "optrode" is the light-emitting end from which a light signal is emitted to assist in, or by itself cause, stimulation of a nerve action potential. The plurality of optical emitters is vertical-cavity-surface-emitting lasers, VCSELs. Subsystem includes electrode-optrode device that includes a plurality of electrode-optrode devices, such as described above for FIG. 25A, each of which is exposed at their ends but covered by an electrical insulator or one or more conductor-insulator pairs of films for the rest of the circumference of device). This allows for stimulation to be delivered by a fiber optic optrode that emits light signal to patient tissue 
Concerning claim 2, Giszter discloses the plurality of electrical conductors 10, 20, 22 is formed as a braid (Figs 2a-b, 3a-b, section 0014-0015, The braided electrodes of the invention may feature any braided structure, tubular, flat, figured or more complex braids being suitable and known, The conductors may form part of the braid, may be "laid into" the braid or both).
With respect to claim 3, Giszter discloses the braid of the plurality of electrical conductors 20, is formed around a core 12 (Fig. 3a, section 0033, tubular braided electrode comprising conducting, biologically stable filaments and biologically soluble or degradable filaments braided together over a form).
Regarding claim 4, Giszter discloses wherein the core is made of tungsten (section 0052, the braiding form may also comprise a metal such as tungsten).
With respect to claim 6, Giszter discloses the electrically conductive wires are made of an alloy principally comprising nickel and chromium (section 0038, the conductors may comprise metals, such as nichrome or stainless steel).
Regarding claim 7, Giszter discloses the electrically conductive wires are less than 50 microns in diameter (section 0015, conductors have average diameters on the order of from about one µm to about 50 µm shaft).
Concerning claim 8, Giszter discloses the braid comprises fiber-optic waveguides (section 0020, 0034, the braided electrodes of the invention may also comprise one or 
Concerning claim 10, Giszter in view of Wells, specifically Wells discloses stimulation occurs at a threshold and the emitted light from any one fiber optic optrode is  emitted below the threshold (Section 0056, a sub-threshold optical signal is emitted from an optrode wherein the optical signal by itself has a low probability of triggering a NAP, and at approximately the same time or slightly before, a sub-threshold electrical signal is applied from an electrode wherein the electrical signal by itself has a low probability of triggering a NAP, but that such signals applied together in time are sufficient to have a high probability of triggering a NAP). This allows for stimulation to be delivered by a light signal to patient tissue.
	With respect to claim 11, Giszter in view of Wells, specifically Wells discloses stimulation occurs at a threshold, and the emitted light from a combination of the fiber optic optrodes is emitted above the threshold (Section 0426, selective ones of the electrode pairs and corresponding optical emitters can be activated to stimulate and trigger NAPS in the desired nerve pathways). This allows for stimulation to be delivered by a light signal to patient tissue.
Regarding claim 13, Giszter discloses an electrically insulating layer disposed between a pointed tip and the braid (Section 0027, braided electrode construction in accordance with this invention permits the fine adjustment of electrical properties of the electrode; dimensions of exposed tips; insulation).
With respect to claim 15, Giszter discloses the electrically insulating layer is made using one or more means selected from a group consisting of: dip-coating and 
Regarding claim 16, Giszter discloses the braid is formed as a maypole of the electrically conductive wires (Section 0028, 0030, the braids may be tubular, for example, a "Maypole dance" arrangement, simple braided electrodes, Maypole braid).
Concerning claim 17, Giszter discloses each delivery site of the plurality of delivery sites is also a sensing site, capable of recording data (Sections 0021, 0027, conductors may be used to transfer signals from the quantum dots to a sensing or recording device for interpretation and storage. The insulated electrodes described herein are capable of sensing or stimulating at a plurality of sites along the dimensions of the electrodes).
With respect to claim 18, Giszter discloses one or more probes 30 are disposed perpendicularly on a backing layer 32 (Fig. 5. Section 0035, spatial array 34 of electrodes 30 in accordance with this invention oriented inter se in space by a supporting or matrix element), and wherein each probe 30 of the one or more probes comprises a braided electrical conductor 10 formed as a braided sleeve over a flexible or rigid delivery-vehicle 12 (Fig. 2, sections 0030, 0032, 0052, Fibers here, preferred conductive fibers, are braided together over a braiding form, the braiding form is inert to environmental conditions. In others, the braiding form is biodegradable or dissolvable. In still others, the braiding form has shape memory properties. In yet others, the braiding 
Regarding claim 19, Giszter discloses some of the electrical conductors 20, 22 of the plurality of electrical conductors are separated from each other at delivery sites (Fig. 3a).
Concerning claim 21, Giszter discloses a layer of dissolvable material between the braid and the core, wherein when the dissolvable material gets dissolved, a lubricated interface and a layer of empty space is induced between the braid and the core (sections 0022, 0035, If some or all of the braided materials can be caused to be completely or partially dissolved or degraded in a predictable fashion, usually after implantation, the remaining elements of the electrode may exhibit beneficial properties or results, If the matrix element is biodegradable or soluble, a spatially arrayed set of electrodes may be inserted into and caused to remain in the tissue while the matrix element is dissolved or degraded away).
Claim 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giszter et al. (US 20090099441) cited in IDS, herein after Giszter ‘441 in view of Wells (US 20110295331) cited in IDS, and further in view of Giszter (US 8639311) herein after Giszter ‘311 cited in IDS. 
Regarding claim 12, Giszter ‘441 in view of Wells discloses the invention substantially as claimed however does not show stimulation occurs based on a combinatoric delivery of light through the optrodes. Giszter ‘311 discloses the stimulation occurs based on a combinatoric delivery of light through the fiber optic optrodes (column 2 lines 9-14, The combinatoric approach to unmixing signals on 
Regarding claim 20, Giszter ‘441 in view of Wells discloses the invention substantially as claimed however does not show a position along the probe on a patient’s body is selected using combinatorics. Giszter ‘311 discloses a position along the probe on a patient’s body is selected using combinatorics (column 2 lines 9-14, The combinatoric approach to unmixing signals on multiple sensing site wires described herein can increase the yield of isolated neurons per wire by up to orders of magnitude compared to conventional single site wires used in tetrode arrangements, or single wires with multiple sensing sites). This allows for increase yield per wire. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Giszter ‘441 by using combinatorics as taught by Giszter ‘311 in order to facilitate for increase yield per wire.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giszter et al. (US 20090099441) herein after Giszter ‘441 cited in IDS, in view of Wells (US 20110295331) cited in IDS, and in view of Kim et al. (Kim, T. G. (2013). Braided multi-electrode probes (BMEPs) for neural interfaces (Order No. 3568650). Available from . 
Regarding claim 14, Giszter in view of Wells discloses the invention substantially as claimed including the conductors are preferably insulated with a material such as with Teflon or Parylene C (Section 0039), however does not show the electrically insulating layer is made of one or more materials selected from a group consisting of: polydimethylsiloxane (PDMS), polymethyl methacrylate (PMMA) and fluorotherm (FEP). Kim discloses the insulating layer is made of one or more materials selected from a group consisting of: polydimethylsiloxane (PDMS), polymethyl methacrylate (PMMA) and fluorotherm (FEP). Kim discloses the electrically insulating layer is made of one or more materials selected from a group consisting of: polydimethylsiloxane (PDMS), polymethyl methacrylate (PMMA) and fluorotherm (FEP). Kim discloses the insulating layer is made of one or more materials selected from a group consisting of: polydimethylsiloxane (PDMS), polymethyl methacrylate (PMMA) and fluorotherm (FEP) (Pages 9 section 2.2.1 Microwire based electrodes and page 17 section 2.4. Various approaches to the issues, for the insulation material, Teflon. The reported non-toxic insulating materials are Tygon (a vinyl plastic), Formvar (a polymerizing varnish), thermobond varnish, polyethylene, polypropylene, polyimide, Teflon FEP, Teflon TFE, silicone rubber and parylene-C). This allows for a non-toxic and biocompatible insulator. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Giszter in view of Wells by adding insulating layer is made of one or more materials selected from a group consisting of: .
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. Examiner finds Wells discloses nerve stimulators comprises the braid comprises fiber optic optrodes and one or more fiber optrodes of the fiber optic optrodes comprise multiple spatially separated light emitting sites to emit light that acts as a potential stimulator (sections 0055, 0193, 0213 an "optrode" is the light-emitting end from which a light signal is emitted to assist in, or by itself cause, stimulation of a nerve action potential. The plurality of optical emitters is vertical-cavity-surface-emitting lasers, VCSELs. Subsystem includes electrode-optrode device that includes a plurality of electrode-optrode devices, such as described above for FIG. 25A, each of which is exposed at their ends but covered by an electrical insulator or one or more conductor-insulator pairs of films for the rest of the circumference of device). This allows for stimulation to be delivered by a fiber optic optrode that emits light signal to patient tissue for stimulation. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Giszter by adding fiber optic optrodes as taught by Wells in order to facilitate stimulation to be delivered by a light signal to patient tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/J.C.M/Primary Examiner, Art Unit 3792